Howk, J.
— This suit was commenced by the appellees against the appellant, before a justice of the peace of Center-township, in Delaware county. The trial of the cause before the justice resulted in a judgment in favor of the appellees,, from which an appeal was duly taken to the circuit court of the county. The cause was there tried by a jury, and a verdict was returned, and judgment was rendered thereon, in favor of the appellees and against the appellant, in the-sum of thirty-nine dollars and forty cents, and for the costs of suit. This judgment was rendered on the 11th day of August, 1877, and on the 5th day of August, 1878, a transcript of the record was filed here as and for an appeal to-this court.
Under section 550 of the code, as amended by an act approved March 14th, 1877, which amendatory act became-a law on the 2d day of July, 1877, and is still in full force, an appeal to this court will not lie, and may not be taken in cases originating, as this case did, before a justice of the peace, where, as in the case at bar, “the amount in controversy, exclusive of interest and costs, does not exceed fifty dollars.” Acts of 1877, Spec. Sess., p. 59. We are clearly of the opinion, after an examination of the record before us, that the amount in controversy in this case, exclusive of" *343interest and costs, did not, and could not, exceed the sum of fifty dollars, and that, for this i’eason, this court has no jurisdiction of this appeal. Cowley v. The Town of Rushville, 60 Ind. 327; The Louisville, etc., Railway Co. v. Jackson, 64 Ind. 398; Painter v. Guirl, 71 Ind. 240.
This appeal is, therefore, dismissed at the appellant’s' costs.